Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to an amendment filed 07/25/2022. No claims have been added. Claims 4 and 14 have been canceled. Claims 1-3, 5, 12-15, and 21 have been amended. Claims 1-3, 5-8, 10-13 and 15-21 are now pending in this application. 

Allowable Subject Matter
2.	Claims 6, 10, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-3, 5, 7-8, 11-13, 15, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCalmont et al. (US PAT # 5,621,789) in view of Yang et al. (Pub.No.: 2011/0142037 A1) and further in view of Shore et al. (Pub.No.: 2012/0231850 A1). 

Regarding claims 1 and 11, McCalmount teaches a computer implemented method and system (see col. 1, lines 8-10) for providing zip tones for a call (see col. 12, lines 43-45), the method and system comprising:
receiving, by a computer of a contact center, a call-related event for the call (this reads on platform 12 permits voice connection, see col. 3, lines 35-42);
generating, by the computer of the contact center, one zip tone from among a plurality of
different zip tones based on the call-related event (this reads on various kind of tone , col. 12 and line 45), wherein the one zip tone is indicative of one or more attributes of the call-related event that are different than other call-related events (reads on one short tone may mean normal inbound call from outside caller, two short tones may mean inbound call is received from another agent, a long tone may mean that an extension directed call is being received, see col. 12, lines 46-50);  and  
transmitting, by the computer of the contact center, the one zip tone to a device
associated with a call participant of the call (see col. 12, lines 43-45). 

McCalmount features already addressed in the rejection of independent claims 1 and 11. McCalmount does not specifically teach “customizing, by the computer of the contact center, based on the customization instructions, the one or more of the plurality of different zip tones”. However, McCalmount teaches that the zip tones utilized being customized to service special purpose such as one short tone may mean normal inbound call from outside caller, two short tones may mean inbound call is received from another agent, a long tone may mean that an extension directed call is being received, (see col. 12, lines 46-50). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCalmount to include specific request and /or instructions on how to customize the zip tone based on the need and desire. 

McCalmount features already addressed in the rejection of independent claims 1 and 11. McCalmount does not specifically teach “receiving, by the computer of the contact center, from the device associated with the call participant, the customization instructions”. However, Yang teaches a User Equipment (UE), comprising: a control instruction sending unit, configured to send a play control instruction to a Customized Ring Back Tone (CRBT) platform; and a CRBT receiving unit, configured to obtain a CRBT sent by the CRBT platform according to the play control instruction (Col.7, i.g., claim 16).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of receiving customization of tone from user device, as taught by Yang, into the teachings of McCalmount, in order to customize the zip tone based on the need and desire.

The features of McCalmount and Yang already discussed in the above rejection. Neither one of the prior art alone or in combination specifically teach “during the ongoing call” as recited in independent claims 1 and 11. In other words neither one of the refences specifically teach generating and a zip tone during an ongoing call. 

Yet, Shore teaches an application for selectively conveying a customized tone during a telephone call and, more particularly, to an application that can be downloaded to a mobile telephone device and is configured to allow a user to select and transmit a particular tone or sound during a telephone call (see [0002]). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of receiving customization of tone during the call, as taught by Shore, into the teachings of McCalmount and Yang, in order to customize the zip tone while the call is ongoing which will provide more the user of more control and flexibility of how to customize the tone spontaneously based on the need and desire.

Regarding claims 2 and 12, the combination of McCalmount, Yang and Shore teaches wherein the ongoing call comprises a multi-party open bridge call and the call-related event is associated with a part joining (this can read on the agent handle conference calls, see col. 6, and lines 39-40 of McCalmount) or leaving the open bridge call.

Regarding claims 3 and 13, the combination of McCalmount, Yang and Shore teaches wherein the call participant is an agent of the contact center (see col. 1, lines 19-29 of McCalmount).

Regarding claims 5 and 15, the combination of McCalmount and Yang teaches concurrently transmitting, by the computer of the contact center, the one zip tone and an audio portion of the ongoing call to the device associated with the call participant (see col. 9, lines 53-56 of McCalmount).

Regarding claims 7 and 17, the combination of McCalmount and Yang teaches wherein the plurality of zip tones are each uniquely encoded as multiple tones (this reads on various kind of tone, col. 12 and lines 45-50 of McCalmount).

Regarding claims 8 and 18, the combination of McCalmount and Yang teaches wherein the customization instructions relate to at least one of a relative duration of the multiple tones (this may read on how long the zip tone last such as short zip tone Vs. long zip tone, see col. 12, lines 46-50 of McCalmount) or a relative frequency of the multiple tones.

Regarding claim 21, the combination of McCalmount and Yang teaches receiving, by the computer of the contact center, from a second device, the customization instructions, wherein the second device is not associated with the call participant of the ongoing call (reads on the platform not the user equipment sending the CRBT to the receiving terminal, see Yang [0013]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCalmont et al. (US PAT # 5,621,789) in view of Yang et al. (Pub.No.: 2011/0142037 A1) in view of Shore et al. (Pub.No.: 2012/0231850 A1) and further in view of Sullivan et al. (US PAT # 5,729,602).

McCalmont, Yang and Shore features already addressed in the rejection of independent claims 1 and 11. Neither McCalmount nor Yang does specifically teach “wherein the customization instructions relate to a relative frequency of the multiple tones” as recited in claim 19.

However, Sullivan teaches system which can be programmed to detect reliably a zip tone at a frequency of choice (see col. 2, lines 5-7). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of having a frequency of a zip tone, as taught by Sullivan into the combination of McCalmont, Yang and Shore in order to determine the use of a certain tone over other tones. 

Response to Arguments
4.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652